 
Exhibit 10.25
 

 
FIRST AMENDMENT TO LAND SUBLEASE AGREEMENT
 
This First Amendment to the Land Sublease Agreement made between Signet Maritime
Corporation (hereinafter called "LESSOR") and Orion Construction LP. ("LESSEE")
as of May 1, 2007 (as amended hereby the "Agreement") is entered into by LESSOR
and LESSEE as of the 8th day of April, 2009.


The Agreement is hereby amended as follows:
1. Recital A. of the Agreement is deleted in its entirety, and the following is
inserted in lieu thereof:
"A. Lessor is the current owner of certain property located at 1500 Main Street
on
Farm Road 1069 in Ingleside, San Patricio County, State of Texas, described on
Exhibit "A" attached hereto and referred to herein as the "Leased Premises".
2. In Section 1 of the Agreement, the second sentence is deleted in its entirety
and the following is inserted in lieu thereof:
"Lessor covenants with Lessee that the Lessor is vested with the title to the
Leased Premises and has full right and lawful authority to sublease the Leased
Premises to Lessee."
3. LESSEE hereby exercises the options granted in Section 2 of the Agreement for
both one (1) year extension periods, extending the term of the Agreement through
May 1, 2011.
4. Effective May 1, 2009, in Section 3(a) of the Agreement, line 2, the words
"Six Thousand Dollars ($6,000) per month," are amended to read "Six Thousand
Three Hundred Dollars per month inclusive of monthly mowing and land maintenance
costs".
5. There are no other changes to the Agreement and all terms and conditions
thereof shall remain in full force and effect except as expressly amended
hereby.


IN WITNESS WHEREOF, the parties have executed and delivered this First Amendment
as of the date and year first above written.
 
 
 
ORION CONSTRUCTION
L.P.                                                                          SIGNET
MARITIME CORPORATION
/s/ Rob Lewis,
VP                                                                              /s/
J. Barry Snyder, President
